Citation Nr: 1204468	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for impingement syndrome of the left shoulder from October 26, 2006, to January 30, 2008, and to a rating in excess of 20 percent from May 1, 2008, forward. 

2.  Entitlement to a temporary total evaluation based on convalescence due to surgery for degenerative disc disease (DDD) of the lumbar spine for the period prior to a May 14, 2009 back surgery.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001 and from May 2006 to October 2006. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In July 2011, the Board remanded the matter to the RO to afford the Veteran a hearing.  Such proceeding was performed via videoconference in November 2011.  A transcript of the hearing has been associated with the claims file.  

Following the Board hearing, the Veteran submitted additional private treatment records in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, it is accepted for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  Further service personnel records were also added to the claims file without a waiver of initial RO consideration and adjudication.  This evidence is not pertinent to the claim decided below, however.  Therefore, a remand is not required to afford RO review of the evidence, and the Board can proceed with appellate review of this issue.  38 C.F.R. 20.1304; See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issue of entitlement to a temporary total evaluation based on convalescence due to surgery for degenerative disc disease (DDD) of the lumbar spine for the period from February 28, 2010, until October 2010 was raised by Veteran in November 2011, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the November 2011 hearing, the Veteran notified the Board that a withdrawal of his appeal was requested on the issue of entitlement to an evaluation in excess of 10 percent for impingement syndrome of the left shoulder from October 26, 2006, to January 30, 2008, and to a rating in excess of 20 percent from May 1, 2008, forward.

2.  The credible and competent evidence of record demonstrates that the Veteran did not undergo hospitalization or surgery requiring convalescence related to his low back prior to May 14, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an evaluation in excess of 10 percent for impingement syndrome of the left shoulder from October 26, 2006, to January 30, 2008, and to a rating in excess of 20 percent from May 1, 2008, forward.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based upon on convalescence due to surgery for DDD of the lumbar spine for any period prior to a May 14, 2009 surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his November 2011 Board hearing, withdrew his appeal on the issue of entitlement to an evaluation in excess of 10 percent for impingement syndrome of the left shoulder from October 26, 2006, to January 30, 2008, and to a rating in excess of 20 percent from May 1, 2008, forward.  Hence, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2010 that provided information as to what evidence was required to substantiate the claim for a temporary total rating and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as all pertinent post-service reports of VA and private treatment and examination prior to May 2009.  Moreover, his statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified pertinent to the claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the July 2011 remand directives.  Specifically, the Board directed the AMC/RO to schedule the Veteran for a hearing at the RO (either in-person or via videoconference) before a Veterans Law Judge.  As indicated, this was accomplished in November 2011.  Thus, there was substantial compliance with the July 2011 remand directives.  Accordingly, no further remand is necessary on this basis.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

III.  Analysis

The Veteran contends that a temporary total evaluation should be assigned beginning from January 2009, prior to a low back surgery on May 14, 2009.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

The total rating may be extended for 1, 2, or 3 months beyond the initial 3 months under one of the three conditions listed immediately above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made upon approval of a Veterans Service Center Manager.  38 C.F.R. § 4.30.

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, including all lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the instant case, the evidence of record is against the claim, for the following reasons.

The claims file includes a private (non-VA) operative report and discharge summary establishing that the Veteran underwent a laminectomy and microdiskectomy, L5/S1, bilaterally, on May 14, 2009.  The RO assigned a temporary total convalescent rating effective from this date.  

At his November 2011 Board hearing, the Veteran testified that he had back surgery at an earlier date, in the middle of January 2009.  He identified the earlier surgery as a "discectomy laminectomy."  He feels that the temporary total evaluation should be assigned effective from the date of that surgery.  

After careful review of the remaining evidence of record, the Board finds that the Veteran's November 2011 hearing testimony represents an erroneous recollection on his part as to when he underwent back surgery.  Indeed, the objective evidence, as noted, clearly shows that the laminectomy and microdiskectomy, L5/S1, bilaterally, was performed on May 14, 2009, and not in January 2009.  Moreover, the claims file contains his private treatment records from December 2008 through May 2009, and these records affirmatively show that he did not undergo a laminectomy and microdiskectomy prior to May 14, 2009.  Rather, these private treatment records show that the Veteran underwent a lumbar medial branch block in January 2009 and an epidural steroid injection (ESI) in February 2009.  However, these procedures are not "surgery" as contemplated by 38 C.F.R. § 4.30, did not require immobilization, did not result in convalescence, and do not otherwise meet the requirements of 38 C.F.R. § 4.30(a), to warrant a convalescent rating under 38 C.F.R. § 4.30.

Moreover, the Veteran himself has contradicted his Board hearing testimony.  Earlier, he wrote in a February 2009 statement that he was unable to return to work, but was "trying to avoid having surgery to remove the disc" [emphasis in original].  This statement establishes that the Veteran was not intending to have surgery as late as February 2009.  Moreover, he submitted a statement in support of the claim one week after his November 2011 Board hearing, in which he identified "my first surgery for L5,S1 discectomy/laminectomy dated 14 May 2009 through the second surgery dated 5 October 2009."  This statement directly conflicts with his Board hearing testimony dating his first surgery in January 2009.  

In short, the objective evidence shows that the Veteran does not satisfy the requirements for a convalescent rating under 38 C.F.R. § 4.30 for hospitalization or surgery for DDD of the lumbar spine, prior to the laminectomy and microdiskectomy, L5/S1, bilaterally, of May 14, 2009.  Although the Veteran testified at his November 2011 Board hearing that he had an earlier surgery, in January 2009, his statements are nonprobative as they conflict with the objective evidence and his own earlier and later statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  For these reasons, the claim is denied.  38 C.F.R § 4.30.

In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal is dismissed on the issue of entitlement to an evaluation in excess of 10 percent for impingement syndrome of the left shoulder from October 26, 2006, to January 30, 2008, and to a rating in excess of 20 percent from May 1, 2008, forward.

A temporary total evaluation based on convalescence due to surgery for degenerative disc disease of the lumbar spine for the period prior to a May 14, 2009 surgery, is denied.


REMAND

In June 2010, the RO issued a rating decision denying the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  In October 2010, the RO received a statement by the Veteran, which he had submitted to the White House.  In the statement, he wrote that the RO had informed him that he should have applied for "ineligibility of employment" rather than a temporary total disability rating, and his "claim for ineligibility for unemployment has been sitting with [VA] ever since January 2010, and sitting for review ever since" March 2010.  

The Board finds that his October 2010 statement constitutes a timely notice of disagreement (NOD) as it was received within one year of the June 2010 rating decision, and it expresses dissatisfaction and disagreement with the RO's determination, and a desire to contest the result.  See 38 C.F.R. §§ 20.201, 20.302.

The RO has not issued a statement of the case (SOC) addressing the matter.  Under such circumstances, the Board has no discretion but to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the RO's determination on the issue and the reasons for each such determination.  Also, the Veteran should be afforded an appropriate time period to respond.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any indicated further, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


